[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 05-17236                  DECEMBER 14, 2006
                            Non-Argument Calendar               THOMAS K. KAHN
                          ________________________                  CLERK
                    D.C. Docket No. 05-00100-CR-T-17-MAP

UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,

                                       versus

ABRAHAM DE JESUS MARIN.


                                                           Defendant-Appellants.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (December 14, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Abraham De Jesus Marin (“Marin”) appeals his 135-month sentence

imposed for possession with intent to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, in violation
of 46 App. U.S.C. §§ 1903(a), (g) and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiring

to possess with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

App. U.S.C. §§ 1903(a), (g), (j) and 21 U.S.C. § 960(b)(1)(B)(ii). We AFFIRM.

                                I. BACKGROUND

      Marin, along with three other defendants, was indicted on two counts for

crimes connected to possession and conspiracy to posses cocaine while on board a

vessel subject to United States jurisdiction. R1-1. He plead guilty to both counts

without a plea agreement. R1-54, R1-69.

      On 27 February 2005, the United States Coast Guard detected and pursued a

go-fast vessel on international waters in the Caribbean Sea. R1-35 at 3. While

fleeing at a high rate of speed, the go-fast vessel’s occupants dumped bales of

cocaine overboard. Id. Ultimately, the Coast Guard shot out the vessel’s engine

to end the pursuit. Id. The Coast Guard boarded the vessel and recovered 48

bales of cocaine, weighing “at least 1,200 kilograms.” Id. at 3-4. The Coast

Guard arrested the vessel’s four occupants, one of whom was Marin. Although

none of the vessel’s occupants admitted to being the captain, it was later

determined that one of them, Juan Pablo Castro, was the vessel’s captain. Id. at 3.




                                          2
      Based on the amount of cocaine found in the vessel, the probation officer

assigned Marin a base offense level of 38, a two-level safety-valve reduction, and

a three-level acceptance of responsibility reduction for a total offense level of 33.

Marin, with no criminal history points, was assigned a criminal history category of

I, resulting in a guideline imprisonment range of 135-168 months. R2-9.

      Marin objected that he should have received a minor or minimal role

reduction, because he was not an organizer, manager, or supervisor of the charged

criminal activity and his “role in this offense compared to his other co-defendants

is minimal at best and minor at the least.” R1-72 at 8; R2 at 5-8. Marin stated that

he was entitled to such a reduction because: (1) he did not plan the trip; (2) he

was not paid for the drug shipment; (3) he did not have a financial interest in the

drugs; and (4) he was unaware of the delivery plans for the drugs. R1-72 at 6; R2

at 7. At the sentencing hearing, Marin emphasized that he was only one small

piece of a much larger conspiracy. R2 at 6-7. In support of mitigation, Marin

presented information about his impoverished background, his sick mother, his

children, and his lack of a criminal background. Id. at 10-15. Marin also spoke

directly to the district court and asked for forgiveness. Id. at 17. The government

responded to Marin’s reduction request that he had failed in his responsibility to




                                          3
show that he was less culpable than most other participants, but made no argument

concerning Marin’s mitigation evidence.

      The district court overruled Marin’s objection and found that he was as

culpable as his fellow crew members, and adopted the probation officer’s findings

of fact and suggested guideline range. R2 at 8-9. After Marin’s presentation of

mitigation information and request for forgiveness, the district court noted that

Marin had attempted to harm families in the United States. Id. at 17-18. The

district court told Marin that it “underst[ood his] poverty and . . . need” but

commented that he would “have to find some other legitimate way to support” his

family. Id. at 18. The district court stated that it had considered the parties’

statements, the guidelines, and the § 3553(a) factors and sentenced Marin to

concurrent prison sentences of 135 months and concurrent five years on

supervised release. Id. at 19-20.

      On appeal, Marin presents two issues: (1) whether the district court clearly

erred in finding that Marin was not entitled to a minimal or minor role reduction;

and (2) whether the district court imposed an unreasonable sentence on Marin.

                                 II. DISCUSSION

A. Minimal or Minor Role Reduction




                                           4
      Marin argues that the district court clearly erred in denying him a minimal

or minor participant reduction. Marin argues that because his role was limited to

one shipment and not to the larger drug distribution conspiracy, he is less culpable

than most other participants. Acknowledging that the court must consider Marin’s

role in relation to the relevant conduct used to calculate his base offense level,

Marin cites U.S.S.G. § 1B1.3(a) for what constitutes relevant conduct and argues

that the district court failed to take the § 1B1.3(a) factors into account when

refusing his request for a minor or minimal role reduction.

      We have “long and repeatedly held that a district court’s determination of a

defendant’s role in the offense is a finding of fact to be reviewed only for clear

error.” United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999)(en banc).

“The proponent of the downward adjustment . . . always bears the burden of

proving a mitigating role in the offense by a preponderance of the evidence.” Id.

at 939. The Sentencing Guidelines permit a court to decrease a defendant’s

offense level by four points if it finds that the defendant was a “minimal

participant” in the criminal activity. U.S.S.G § 3B1.2(a). A defendant is a

minimal participant if he is “plainly among the least culpable of those involved in

the conduct of a group.” U.S.S.G. § 3B1.2, comment (n.4). The Sentencing

Guidelines permit a court to decrease a defendant’s offense level by two points if


                                          5
it finds that the defendant was a “minor participant” in the criminal activity.

U.S.S.G. § 3B1.2(b). A defendant is a minor participant if he is “less culpable

than most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2, comment (n.5).

      In determining whether a role reduction is warranted, a district court

“should be informed by two principles discerned from the Guidelines: first, the

defendant’s role in the relevant conduct for which []he has been held accountable

at sentencing, and, second, h[is] role as compared to that of other participants in

h[is] relevant conduct.” De Varon, 175 F.3d at 940. In looking to relevant

conduct, “the district court must assess whether the defendant is a minor or

minimal participant in relation to the relevant conduct attributed to the defendant

in calculating h[is] base offense level.” Id. at 941. For a drug offense, the judge

may not consider the “greater drug conspiracy,” but only the conduct that

determined the defendant’s base offense level. Id. at 942. Furthermore, in the

drug courier context, the amount of drugs involved “is a material consideration in

assessing a defendant’s role in h[is] relevant conduct.” Id. at 943. In looking at

the defendant’s role in comparison to other participants, “the district court must

determine that the defendant was less culpable than most other participants in h[is]

relevant conduct” before granting a role reduction. Id. at 944.


                                          6
      In this case, under the first prong of the De Varon analysis, Marin’s

emphasis on his minor role in the greater drug conspiracy is irrelevant. See id. at

942 (the determination of a defendant’s role in the case must be based on the

relevant conduct charged). The only relevant facts are those surrounding the

transport of at least 1,200 kilograms of cocaine found on the go-fast vessel.

Marin’s base offense level was calculated according to this one shipment of

cocaine. It cannot be said that he played a minor role in the shipment of cocaine

with which he was involved. In addition, the large amount of drugs involved

further establishes that Marin did not have a minor role. De Varon, 175 F.3d at

943 (the “amount of drugs is a relevant factor and . . . under some circumstances it

may be dispositive.”). Under the second prong of De Varon, all of the other

participants, other than the captain, were in the same position as Marin, riding on

the go-fast vessel and transporting the drugs. Marin presented no evidence or

argument as to why he was less culpable than the other go-fast crew members,

beyond a bare assertion that he was less culpable. Marin thus failed to show that

the district court clearly erred.

B. Unreasonable sentence

      Marin argues that the 135-month sentence imposed by the district court is

unreasonable because it failed to consider certain 18 U.S.C. § 3553(a) factors,


                                         7
specifically his lack of a criminal history, and his family’s health and educational

and financial background, and merely applied a minimum guidelines sentence.

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the §

3553(a) factors.” United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).

Some factors listed in § 3553(a) include: (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” (2) “the need for the

sentence imposed--to reflect the seriousness of the offense”; (3) “the need . . . to

protect the public from further crimes of the defendant”; and (4) the sentencing

range established by the sentencing guidelines. 18 U.S.C. § 3553(a)(1), (a)(2)(A),

(a)(2)(C), (a) (4). District courts, however, do not need to establish the

reasonableness of the imposed sentence by explicitly considering every § 3553(a)

factor. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). An explicit

acknowledgment that the district court has considered a defendant’s arguments

and the factors set out in § 3553(a) is sufficient. Id. at 1330. In determining if the

district court has adequately considered the defendant’s arguments and the §

3553(a) factors, we may look to the district court’s statements over the entire

sentencing hearing. See United States v. Williams, 435 F.3d 1350, 1355 (11th Cir.

2006) (per curiam). Although a sentence within the Sentencing Guidelines range


                                           8
is not per se reasonable, the Guidelines remain central to the sentencing process.

United States v. Talley, 431 F.3d 784, 787 (11th Cir 2005) (per curiam).

Therefore, “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

Id. at 788. The party challenging the sentence bears the burden of showing that it

is unreasonable. Id.

      At the sentencing hearing, Marin presented evidence regarding his

impoverished background and his familial responsibilities. R2 at 10-16. The

evidence showed that he was a Columbian indigenous Indian whose family lived

in poverty, with no sewer system, drinkable water, hospitals, open roads, trails, or

transportation. Id. at 11-15. He had served in the military, had no criminal record,

and was the primary financial support for his seriously ill mother, his common law

wife, and his seven children. Id. Following the presentation of the mitigation

evidence and a statement by Marin, the district court addressed Marin stating that

it understood his poverty and needs. Id. at 18. In addition, the court discussed the

harm that cocaine causes to families and the need to protect the public,

commenting that Marin was “bringing the cocaine for consumption in the United

States to harm our families.” Id. The court also specifically acknowledged taking

into consideration the § 3553(a) factors. Id. at 20- 21. Thus, the district court’s


                                          9
deliberations reflect consideration of: (1) the history and characteristics of the

defendant; (2) the need to protect the public; and (3) the sentencing guidelines.

Because the imposition of Marin’s sentence reflected consideration of several

relevant § 3553(a) factors and the district court explicitly acknowledged utilizing

the § 3553(a) factors, which is all that is required by Scott, the sentence it imposed

was reasonable. See Scott, 426 F.3d at 1329-30.

                                III. CONCLUSION

      The district court did not clearly err in finding that Marin was not entitled to

a minor or minimal role reduction because he was only held accountable for the

drugs he transported, the amount of drugs was very large, and he produced no

evidence that he was less culpable then most other people on the boat transporting

the drugs. Moreover, the district court’s sentence was reasonable as it considered

the relevant factors under 18 U.S.C. § 3553(a).

      AFFIRMED.




                                          10